 1                                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   YONG KOO,                                         Case No. CV 19-5908 PA (JCx)
12                        Plaintiff,                   JUDGMENT OF DISMISSAL
13
            v.
14
     TANG CAPITAL INC.; 8597 WEST
15   PICO LLC; and DOES 1-10,
16                        Defendants.
17
18          In accordance with the Court’s December 6, 2019 Minute Order dismissing this

19   action for lack of prosecution, it is HEREBY ORDERED, ADJUDGED, AND DECREED

20   that the action is dismissed without prejudice.

21
22   DATED: December 6, 2019

23                                                      ___________________________________
                                                                   Percy Anderson
                                                          UNITED STATES DISTRICT JUDGE
24
25
26
27
28
